Case: 15-10560   Date Filed: 07/17/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10560
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:95-cr-08043-DTKH-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RALPHE POIDEVIEN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 17, 2015)

Before TJOFLAT, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-10560    Date Filed: 07/17/2015   Page: 2 of 2


       Robert Adler, appointed counsel for Ralphe Poidevien, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Poidevien has

filed a motion for leave to file a response to counsel’s motion to withdraw and

Anders brief out of time.      Poidevien’s motion is GRANTED, however, our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Therefore, because independent examination

of the entire record reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED, and the denial of Poidevien’s motion to reduce sentence,

filed pursuant to 18 U.S.C. § 3582(c)(2), is AFFIRMED. Furthermore, in light of

the foregoing, Poidevien’s motion to dismiss appointed counsel, grant him leave to

proceed on appeal pro se, and to be provided with a copy of the record on appeal is

DENIED AS MOOT.




                                        2